It having been reported to this Court that Frank G. Kirtz, of St. Louis, Missouri, has been disbarred from the practice of law in all of the courts of the State of Missouri, and this Court by order of June 11, 1973 [412 U. S. 936], having suspended the said Frank G. Kirtz from the practice of *810law in this Court and directed that a rule issue requiring him to show cause why he should not be disbarred;
And it appearing that the said rule was duly issued and the United States Marshal attempted to serve respondent and said respondent refused to accept service and that the time within which to file a return has expired ;
It is ordered that the said Frank G. Kirtz be, and he is hereby, disbarred from the practice of law in this Court and that his name be stricken from the roll of attorneys to practice before the Bar of this Court.